Name: 2014/311/EU: Council Decision of 26 May 2014 appointing two Belgian members and a Belgian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-06-03

 3.6.2014 EN Official Journal of the European Union L 164/44 COUNCIL DECISION of 26 May 2014 appointing two Belgian members and a Belgian alternate member of the Committee of the Regions (2014/311/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Belgian Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. On 26 November 2012, by Council Decision 2012/736/EU (3), Mr Alain HUTCHINSON was appointed as member until 25 January 2015 following the end of the term of office of Mr Charles PICQUÃ  and Mr Charles PICQUÃ  was appointed as alternate member. On 28 January 2013, by Council Decision 2013/68/EU (4), Mr Jean-Luc VANRAES was appointed member until 25 January 2015 following the end of the term of office of Mr Jos CHABERT. (2) Two members' seats on the Committee of the Regions are vacant following the end of the electoral mandates on the basis of which Mr Jean-Luc VANRAES and Mr Alain HUTCHINSON were appointed. An alternate member's seat is vacant following the end of the electoral mandate on the basis of which Mr Charles PICQUÃ  was appointed, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions with effect from 26 May 2014 for the remainder of the current term of office, which runs until 25 January 2015: a) as members:  Mr Jean-Luc VANRAES, Gemeenteraadslid in Ukkel  Mr Alain HUTCHINSON, Conseiller communal Ã Saint-Gilles and b) as alternate member:  Mr Charles PICQUÃ , Bourgmestre de la commune de Saint-Gilles. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 26 May 2014. For the Council The President Ch. VASILAKOS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 329, 29.11.2012, p. 18. (4) OJ L 32, 1.2.2013, p. 16.